Clarke, J.;
The plaintiff is the owner and holder of $2,000 in amount of the consolidated bonds of the Omaha Water Company, secured by its mortgage'executed and delivered to the Farmers’Loan and Trust Company as trustee. The questions submitted are similar to those presented in Harnickell v. Omaha Water *703Co. (146 App. Div. 693), and for the reasons stated in the opinion therein handed down this day judgment should be for the plaintiff, as prayed in the complaint, with costs.
Ingraham, P. J., Scott and Dowling, JJ., concurred; Laughlin, J., dissented.
Judgment ordered for plaintiff. Order to be settled on. notice.